Citation Nr: 0603135	
Decision Date: 02/03/06    Archive Date: 02/15/06

DOCKET NO.  03-18 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for Osgood-Schlatter (OS) disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel




INTRODUCTION

The veteran had active military service from May to September 
1975 and from May to November 1978.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from an October 2001 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Louisville, Kentucky.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

A preliminary review of the record discloses a need for 
further evidentiary development in this case.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2005).

The RO provided the veteran an appropriate VA examination in 
September 2001.  X-rays of the veteran's right knee showed an 
old patellar fracture with enlargement of the tibial tubercle 
consistent with probable OS Disease.  Subsequent x-rays from 
VA outpatient treatment show an old healed fracture of the 
distal shaft femur with retained bullet fragments.  Not only 
was the last official VA examination conducted more than four 
years ago, but no attempt was made in this case to separate 
current knee impairment due to the service-connected 
condition as opposed to post-service injury, such as a 
gunshot wound.  When it is not possible to separate the 
effects of the service-connected condition from a non-
service-connected condition, 38 C.F.R. § 3.102 requires that 
reasonable doubt be resolved in the claimant's favor, thus 
attributing such signs and symptoms to the service-connected 
disability. See Mittleider v. West, 11 Vet. App. 181 (1998).  
A VA examination is necessary to determine which knee 
symptoms can be medically attributable to the veteran's 
service-connected condition and which symptoms are medically 
attributable to any non-service connected condition so that 
the proper rating can be assigned.

A September 2005 VA outpatient treatment note mentions the 
veteran's comments concerning his "disability" from the 
Social Security Administration (SSA).  It is not clear from 
the record whether he is receiving disability benefits or has 
recently applied for such benefits, or, for that matter, the 
basis of his allegation of disability.  However, VA is 
required to obtain evidence from the Social Security 
Administration, including any decisions by an administrative 
law judge, and give the evidence appropriate consideration 
and weight.  See Hayes v. Brown, 9 Vet. App. 67, 74 (1996).  

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.  A VCAA letter was sent to the 
veteran in April 2001, and under current law it does not 
appear additional notice is required.  See VAOPGCPREC 8-03.  
However, since it is necessary to remand the case to provide 
the veteran a VA examination, and since it would also be 
necessary to, at a minimum, inform the veteran that he should 
submit to VA copies of any evidence in his possession 
relevant to this claim, the RO should also take this 
opportunity to provide complete VCAA notice, consistent with 
current standards.

Accordingly, this case is REMANDED for the following actions:

1.  Provide to the veteran all 
notification action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  The notice should also inform 
the veteran that he should provide VA 
with copies of any evidence relevant to 
the claim that he has in his possession.  
Any notice given, or action taken 
thereafter, must comply with current, 
controlling legal guidance.  

2.  Obtain the veteran's medical records 
from the VA Medical Center in Louisville 
for treatment concerning the right knee 
from August 2005 to the present.  All 
efforts to obtain VA records should be 
fully documented, and the VA facility 
must provide a negative response if 
records are not available.

3.  Request the appellant's medical and 
adjudication records from the Social 
Security Administration.  All efforts to 
obtain these records should be fully 
documented, and the Social Security 
Administration should provide a negative 
response if records are not available.

4.  After receiving the above VA and 
Social Security records, to the extent 
available, the veteran should be afforded 
a VA examination to ascertain the 
severity of his service connected right 
knee disability. The claims file must be 
made available to and reviewed by the 
examiner in conjunction with the 
examination, and the examination report 
should reflect that such a review was 
made. 

All pertinent symptomatology and findings 
should be reported in detail. Any 
indicated diagnostic tests and studies 
should be accomplished, and all findings 
should be reported in detail. The 
examiner should describe all 
symptomatology due to the veteran's 
service-connected Osgood-Schlatter's 
disease and differentiate, if possible, 
any symptomatology due to nonservice-
connected knee disability such as would 
be from a gunshot wound the veteran 
suffered many years after service from 
service-connected symptomatology.  See, 
e.g., service x-rays showing old patellar 
fracture with enlargement of the tibial 
tubercle and current x-rays showing prior 
fracture of the distal femur with 
retained bullet fragments.

If any of the information requested above 
cannot be provided without resort to 
speculation, it must be noted in the 
examination report. The rationale for 
each opinion expressed should also be 
provided.  

5.  Then, the case should be reviewed on 
the basis of the additional evidence.  If 
the benefit sought is not granted in 
full, the veteran should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  



_________________________________________________
Michelle L. Kane
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

 
 
 
 


